            Case 1:19-cv-07137-JSR Document 9 Filed 08/05/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 Senior Health Insurance Company of
 Pennsylvania,
                                                          Case No. l-19-cv.;07137
                             Plaintiff,
                                                          AFFIRMATION OF
                   V.                                     SERVICE

 Lincoln International LLC, Lincoln Partners
 Advisors LLC,

                             Defendants.




I. DOV B. ·GOLD, an attorney duly authorized to practice faw ·beforethis ·Court, affirms the
following under the penalty of perjury:

           1.   I, Dov B. Gold, am employed by The Seiden Group, with offices located at 469
Seventh Avenue, New York, NY         roo 18. I am over the age of rg·and not a party to the within
action.
           2.   On July 31, 2019, Lindsey Sieling, Esq. confirmed to me that her law firm

Skadden, Arps, Slate, Meagher & Flom LLP represents Lincoln International LLC and Lincoln

Partners Advisors LLC in this action and agreed to accept electronic service of the Complaint

with an effective date of August 1, 2019.

           3.   I subseqaently·emaHed the anredacted Complaint and Sccmmom-es to Lindsey·

Siding; Esq. on July 3 l, 2-0 l 9.


                                                       DovR Gold
           Dated: New York, New York
                August 5, 2019
